DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 6, the term “chemiluminescence indicator” lacks antecedent basis.  Moreover, it is not clear what is the difference between the fusion protein (C ) in the main claim 1 and the chemiluminescence indicator in this claim. Note, the spec does not disclose “repeat” or duplexes of the fusion protein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/972,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending 16972138 recites a method for causing a subject to emit light comprising using a fusion luminescent protein containing a fluorescent moiety capable of binding to analyte, and a chemiluminescence moiety. The method of 16972138 also recites adding substrate for the chemiluminescence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rumyantsev et al. (Scientific Reports 2016 6:36588; IDS reference).

Rumyantsev et al. disclose two engineered chimeric probes cellular vectors based on Rluc8 luciferase fused with iRFP670 NIR (near infrared) fluorescent proteins (See Abstract and Methods). The construct, i.e. a fusion protein comprising a fluorescent protein (iRFP) and a chemiluminescent protein (Rluc), provides advantages for deep tissue and whole-body imaging in increasing sensitivity, avoid external irradiating and reduce background noise (See inherently, see cited reference #11 by Rumyantsev et al.). For the performance of imaging, a substrate of chemiluminescence is added and detection on changes of color (See Methods). 

The following is an alternative interpretation of Rumyantsev et al. reference under obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rumyantsev et al. in view of Gregory et al. (US 20060252110).

arguendo Rumyantsev et al. reference does not explicitly teach using the fusion protein (including fluorescent protein) and chemiluminescent protein, for detection of biliverdin (although iRFP has been shown to be capable of binding to biliverdin as seen above). 

Gregory et al. teach detecting biliverdin as a biomarker for diagnosis of liver illness in birds and reptiles (pets or agriculture purpose)(see section 0031). Gregory et al. use method involving adding biliverdin reductase (see claims 1-6). 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Gregory, an alternative method, as taught by Rumyantsev et al. to detect biliverdin in a sample with reasonable expectation of success. The alternative method as instant invention provides more sensitivity, avoid irradiating and avoid of using biliverdin reductase in saving cost. The construction of fusion protein and BRET assay is a routine practice and one ordinary skill in the art would have reasonable expectation of success. 

Claim 1-2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rumyantsev et al. in view of Kumagai et al. (Cell 2013 153:1602-1611; IDS reference).

Rumyantsev et al. reference has been discussed. 

In brief, Rumyantsev et al. provides fusion protein having both a fluorescent protein and a chemiluminescent protein where the chemilumescent protein serving as a resonance energy donor to adjacent fluorescent protein as acceptor when in contacting the substrate. Such fusion protein provides higher sensitivity, avoiding external irradiation, and lower background noise in for detection purpose. 


Kumagai et al. found out the binding on the bilirubin-UnaG causes changes of fluorescence on UnaG fluorescent protein (See Abstract). Kumagai et al. teach that using a bilirubin-induced fluorescent protein UnaG for clinical detection (See Abstract, page 1602, and 1604 clinical studies). Bilirubin is an important biomarker for clinical analysis.

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated Rumyantsev et al. to apply the fusion protein to detect bilirubin using UnaG as taught by Kumagai et al. with reasonable expectation of success. It is because (1) the principle of the fusion protein can be applied for detection purpose; (2) the availability of the UnaG, and Rluc chemiluminescent luciferase; (3) knowledge of change fluorescence when UnaG bound to bilirubin; and (4) demand for use of bilirubin for clinical analysis.


 Claim 1, 4, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rumyantsev et al. in view of Drepper et al. (Nature Biotechnol. 2007 25:443; IDS reference).

The principle and advantages of Rumyantsev et al. fusion protein has been discussed above. However, Rumyantsev et al. do not explicitly teach applying the fusion protein to detect Flavin mononucleotide (FMN). 

Drepper et al. reveal the FMN role in cellular process, such as redox cycles (See Introduction). Drepper et al. also FbFP, a fluorescent protein, changes fluorescence when bound to FMN (See Abstract). 

Under the same rationale as aforementioned, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated Rumyantsev et al. to apply the fusion protein to detect FMN using FbFP as taught by 

12.	The following references have been considered pertinent but are not cited as prior art in the office action. 

Pflger et al.  “Bioluminescence resonance energy transfer (BRET) for the real-time detection of protein-protein interactions”  Nature Protocols  2006 1:337

Tsuboi et al.  “Recombinant protein (Luciferase-IgG binding domain) conjugated quantum dots for BRET-coupled near-infrared imaging of epidermal growth factor receptors”  Biconjugate Chem.  2018  29: 1466-1474
					Conclusion 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641